Citation Nr: 1547533	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a skin disability, to include actinic keratosis and squamous cell carcinoma of the skin, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1968 to June 1970.  The Veteran's decorations for his active service include two Purple Heart Medals and a Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to service connection for a skin disability is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

With an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran has reported exposure to large and small arms fire, rockets, mortars, explosions, and other noise associated with combat while serving in the Republic of Vietnam.  

A review of the record shows that the Veteran served in the Republic of Vietnam and was awarded two Purple Heart Medals and a Combat Action Ribbon.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

The service medical records are silent for complaints of, or treatment for, bilateral hearing loss disability while the Veteran was in active service.  However, the Veteran has reported that he first experienced symptoms of hearing loss in active service and that his symptoms have continued since that time.  Further, there is no indication from the Veteran's May 1970 separation examination report that the Veteran was provided an audiogram at separation from active service.  Therefore, the Veteran's hearing acuity at the time of his separation from active service cannot be determined with any degree of certainty.  Regardless, the Board notes that the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in that assertion.

At a June 2013 VA audiology evaluation, the Veteran reported that he served for nearly two years as an infantry soldier without hearing protection and that he had not experienced any significant post-service occupational noise exposure.  The examiner diagnosed bilateral hearing loss disability and noted that an etiology opinion could not be provided as the Veteran's claims file was not available for review.  

In August 2013, the Veteran's claims file was returned to the June 2013 VA audiologist for a review and medical opinion.  At that time, the examiner opined that the Veteran's bilateral hearing loss disability was less likely as not caused by or the result of in-service noise exposure.  The examiner noted that there was no diagnosis of bilateral hearing loss disability or complaint of difficulty hearing in the service medical records.  The examiner also noted that there was no evidence of record noted for review that was indicative of an onset of hearing loss for VA purposes within a reasonable time following separation from active service.  

The Board finds the August 2013 VA opinion to be inadequate for adjudication purposes.  The Board notes that the examiner relied on a finding that there was no objective evidence of treatment for or a diagnosis of bilateral hearing loss disability while the Veteran was in active service or within a reasonable time following separation from active service.  However, the examiner does not appear to have considered the Veteran's competent and credible assertions that he has experienced problems with hearing loss during and since service.  Additionally, the examiner does not appear to have considered the rather significant exposure to hazardous noise the Veteran experienced while serving in the Republic of Vietnam.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify reduced hearing acuity and his statements have been found credible. 

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claim as it does not consider all the pertinent facts and does not provide an accurate, complete, thorough, and detailed rationale supporting the conclusion reached.  The Veteran has competently and credibly reported a decrease in hearing acuity during service.  He has also credibly asserted a continuity of symptomatology since service.  In addition, he has a current diagnosis of hearing loss that constitutes a disability for VA purposes.  38 C.F.R. § 3.385 (2015).

Accordingly, the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a skin disability is decided.  

A review of the post-service medical evidence of record shows that in May 2002, the Veteran underwent a biopsy of a suspect skin lesion on the right side of his nose.  At that time, the Veteran was found to have squamous cell carcinoma of the skin arising from actinic keratosis.

At a June 2013 VA skin examination, the examiner confirmed the diagnoses of actinic keratosis and squamous cell carcinoma of the skin.  The examiner opined that actinic keratosis and squamous cell carcinoma of the skin were not likely related to exposure to herbicides during active service.  The examiner noted that the disabities were more likely than not a result of solar damage to the skin.  The Board notes that the Veteran spent nearly one year serving in the Republic of Vietnam, during which time he would have sustained significant exposure to the sun.  The examiner did not comment on whether that exposure would have been sufficient to result in the later development of actinic keratosis and squamous cell carcinoma.  

Therefore, the claims file should be returned to the June 2013 VA examiner for an addendum opinion as to whether the Veteran's sun exposure during active service would have been sufficient to cause actinic keratosis and subsequent squamous cell carcinoma.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, return the claims file to the examiner who performed the June 2013 VA skin examination for a complete review of the claims file and an addendum opinion.  Based on a review of the record, to specifically include the June 2013 VA skin examination report, the examiner should opine as to whether the Veteran's skin disabilities, to include actinic keratosis and squamous cell carcinoma, are at least as likely as not (50 percent or better probability) related to the Veteran's active service, to specifically include significant sun exposure sustained by the Veteran while serving in the Republic of Vietnam.  The supporting rationale for all opinions expressed must be provided.  If the June 2013 VA examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinion and supporting rationale.  Another VA skin examination should only be performed if deemed necessary by the examiner providing the requested opinion.

3.  Then, readjudicate the claim of entitlement to service connection for a skin disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


